 MASTER TOUCH DENTAL LABORATORIES585Master Touch Dental Laboratories,Inc.andDistrict65,Retail,WholesaleandDepartment Stores Union,AFL-CIO. Case29-CA-570June 19,1967DECISION AND ORDERDecision is amended by adding the followingparagraph immediately before the second indentedparagraph of such notice:WE WILL NOT deal directly or individuallywith employees in the aforesaid appropriateunit concerning wages, rates of pay, benefits,and other conditions of employment.BY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn December 23, 1966, Trial Examiner SidneySherman issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertain other alleged unfair labor practices andrecommended dismissal of these allegations of thecomplaint.Thereafter, the Respondent and theGeneralCounsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the General Counsel's andRespondent's exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings,'conclusions, and recommendations of the TrialExaminer, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Master TouchDental Laboratories, Inc., Long Island City, NewYork,its officers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Add the following as paragraph 1(b), thepresentparagraphs1(b),(c),and (d) beingconsecutively relettered:"(b)Bargaining directly with employees in saidunit who are then represented by the Union, or anyother labor organization, as an exclusive collective-bargaining agent, with respect to rates of pay, orother terms or conditions of employment, indisregard of the representative status of theirexclusive collective-bargaining representative."2.The notice attached to the Trial Examiner'siIn our opinion the record supportsthe TrialExaminer'sfinding thatthe Unionhad the support of a majority of theemployees during the relevant 10(b) period and that the Respond-ent violated Section 8(a)(5) by refusing to bargain with the Union.We thereforedo not relyuponhis furtherfinding that even if theUnion had lost its majority the Respondent violated Section 8(a)(5)prior to the 10(b) period,because the Union's majority had beendissipated by the Respondent's unfair labor practices.iWe agree with the Trial Examiner that Respondent violatedSection 8(a)(1) as well as Section 8(a)(5) during Nagy's meetingwith employees on March 8, 1966, by promising to institute aprofit-sharing plan if the employees improved their production.We rest that finding, however, upon the ground that Respondentby bypassing the Unionand negotiating directly with employeesengaged in conduct calculated to undermine the status of theUnionastheemployeesexclusivecollective-bargainingrepresentativeTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The charge hereinwas served upon Respondent on April 25, 1966,' thecomplaint issued on July 20, and the case was heard onSeptember 26 and 27. The issues litigated were allegedviolations of Section 8(a)(1), (3), and (5). After the hearingbriefswere filed by the Respondent and the GeneralCounsel.Upon the entire record,2 including my observation of thewitnesses, I adopt the following findings and conclusions:1.RESPONDENT'S BUSINESSMaster Touch Dental Laboratories, Inc., herein calledRespondent,isa corporation,and is engaged at itsestablishment in Long Island' City, New York, in themanufacture and sale of dentures and related products. Itannually ships to out-of-State points products valued inexcess of $50,000.Respondent is engaged in commerce within the meaningof the Act.It.THE LABOR ORGANIZATION INVOLVEDDistrict 65, Retail,Wholesale and Department StoresUnion, AFL-CIO,hereinafter called the Union,is a labororganization under the Act.III.THE UNFAIR LABOR PRACTICESThe pleadings,as amended at the hearing, raise thefollowingissues:1.Whether Respondent coercivelyinterrogated itsemployees about theirunion sentiments?2.WhetherRespondentunlawfullyoffereditsemployees inducements to abandonthe Union?iAll events here occurred in 1966,unless otherwise stated.YThe transcript of testimony is hereby corrected by changing"conclusive"to "collusive" on p. 247,1 22.165 NLRB No. 73 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Whether Respondent unlawfully refused to bargainwith the Union and bargained directly with theemployees?4.Whether Respondent has unlawfully refused toreinstate strikers?A. Sequence of EventsRespondent has for more than 20 years operated adental laboratory and for about 14 years had contractualrelationswith the Union covering all its productionemployees. It is one of the few such firms in the New YorkCity area that is organized. Respondent's last full-termcontract expired on December 31, 1964, and, when, in thefall of 1964, it balked at negotiating a new contract, unlessand until the Union succeeded in organizing at least someof Respondent's competitors, the Union agreed to acceptan extension of the expiring contract until May 1, 1965,and to make a diligent effort to organize the rest of theindustry. There is conflicting evidence, to be discussedbelow, as to whether the Union made any furtherbargaining overtures to Respondent after the expiration ofthe extension agreement and prior to March 15, when theUnion established a picket line at Respondent's premises.There is no dispute that on that date the Union asked tobargain about a contract, and that Respondent refused,citing the Union's failure to organize any of Respondent'scompetitors.None of Respondent's employees reported for work onMarch 15, and Respondent thereafter operated with alimitedproduction force, consisting initially of itspresident, A. Nagy, and his brother and nephew. AboutMay 1, Respondent recalled Manno and Winters. None ofthe other six employees in the bargaining unit has beenrecalled.B.Discussion1.InterrogationThe complaint alleges unlawful interrogation inFebruary.In supportof thisMcLaren,the Union's shopsteward at Respondent'splant, testified that at a plantmeeting in FebruaryNagyasked each of the employeeswhether theywanted the Union.TheodosiaHall3corroborated McLaren as to the foregoing interrogation.4Nagy, on theotherhand,insisted that there was no suchmeeting in February and that he had never asked hisemployeeswhether theywanted the Union, because he"automaticallytookit for granted"that they all belongedto the Union.On the basis of demeanor and in view of themutually corroborative nature thereof,Icredit thetestimony of Hall and McLaren that on that occasionRespondent interrogated its employees.I find further that,inthecontextofRespondent's other unfair laborpractices, found below,such interrogation violated Section8(a)(1).Because of its relevance to another aspect of this case,there will be considered at this point conflicting testimonyastotheemployees'response to the foregoinginterrogation. According to McLaren,he toldNagy that he8Also identified in the record as "TheodosiaWilliams."4Manno at one point in his testimony also corroboratedMcLaren on this score, but promptly retracted his testimony,denying that the Union was discussed in any plant meeting afterMay 1965.In view of the foregoing self-contradiction,I attach noweight to Manno's testimony on this issuewanted the Union, and, in response to a query addressedby McLaren on that occasion to all the other employees,they declared that they still wanted union representation.Hall, on the other hand, testified that, in response toNagy's question, all the employees disclaimed any desirefor representation by the Union.While Hall, like McLaren, was called by the GeneralCounsel and had no apparent ulterior motive forcontradicting McLaren's testimony, I am constrained tocredit McLaren in view of Nagy's aforenoted admission atthe hearing to the effect that he never doubted that hisemployees were union members. Moreover, even if onediscounts such admissionas an ill-advised effort to bolsterNagy's denial of interrogation, the fact remains that in hisdealings with the Union after the aforegoing incident Nagyadmittedly did not question the Union's majority status orcite any repudication of the Union by the employees as areason for not negotiating a new contract, but refused tonegotiate only because of the Union's failure to organizeother dental laboratories.Accordingly, I deem McLaren's recollection morereliable than Hall's and find that at the foregoing plantmeeting the employees affirmed their desire for unionrepresentation.2.Offerof benefitsThe complaint was amended at the hearing to allege thaton March 8 Respondent promised the employees certainbenefits in order to undermine the Union's majority status,thereby violating Section 8(a)(1).McLaren testified that at a plant meeting early inMarch, Nagy complained of poor business and indicatedthat, if the employees worked harder, Respondent wouldgrant them a profit-sharing plan.Manno, a witness for Respondent, who is found below tobe a supervisor, testified that at the foregoing meetingNagy complained of lagging production, urged theemployees to exert greater effort, and promised that, if thesituationimproved, "Maybe we could get together andwork out something on profit sharing."During his first appearance on the stand,5 Nagy wasasked the following question by the General Counsel:Do you recall a meeting in February of 1966 when youdiscussed with the employees production quotas andthepossibilityofaprofit-sharingplanbeingintroduced?The witness answered: "That was March 8,1966."And, under cross-examination by his own counsel, Nagyexplained that, because of Respondent's financial straitsat thetime,he deemedan increaseinproductivityessentialto Respondent's survival, and admitted that hepromised the employees higher wages and fringe benefitsif they would increase their output.However, when he returned to the stand as a witness forRespondent, Nagy denied that he had discussed profitsharing on that occasion,insistingthat he had merelypromised the employees that, if they increased theirproduction,Respondentwouldmakecertainimprovements in the existing health insurance plan .65He was calledby the General Counsel under rule 43(b).8According to Nagy,thiswould involve the addition of majormedical and death benefits MASTER TOUCH DENTAL LABORATORIES587However, in his pretrial affidavit Nagy stated that at theforegoingmeetinghetoldtheemployeesthat"advancement is based upon skill, knowledge and moneyand for this reason I already made an appointment with aninsurancecompany to investigate the possibility ofinstitutingprofitsharing into the Company." Whenconfronted with this affidavit, Nagy explained that thereference therein to his appointment to discuss profitsharing was not part of his remarks to his employees, butwas merely in effect a parenthetical allusion to the factthat he had made such an appointment.However, in view of the mutually corroborativetestimony of McLaren and Manno, as well as thevacillations in Nagy's position, I credit such testimony andfind that on March 8, Nagy promised the employees that, ifthey increased their output, Respondent wouldinstitute aprofit-sharing plan.7The General Counsel contends,inter alia,8that theforegoing promise violated Section 8(a)(1), because ittended to undermine the employees' adherence to theUnion. There seems to be no authority on the precisequestion whether a promise of benefit conditioned on theexertion of greater effort by the employees violates Section8(a)(1), and it may well be questioned whether a benefitwith such a price tag would have any substantial tendencyto diminish the allure ofa union.However,it isdifficult todistinguish this case in principle from one where anemployer offers to increase the workweek, thereby holdingforth the prospect of more money for more work. Such anoffer has been held to violate Section 8(a)(1).9While it may well be that Nagy's immediate purposewas not to dampen the employees' ardor for the Union, butrather to stimulate production, the test here is not theEmployer's motive, but "whether the employer engaged inconduct which, it may reasonably be said, tends tointerfere with the free exercise of employee rights underthe Act."10Here,itseemsreasonable to infer that Respondent'saction in holding forth the prospect of higherearningswithout the intervention of a union, while at the same time,as is found below, rebuffing the Union's efforts tonegotiate a new contract, tended to impress upon theemployees that they did not need the Union to improvetheir lot.Accordingly, I find that Respondent therebyviolated Section 8(a)(1).3.The refusal to bargaina.The appropriate unitThere is no dispute, and it is found, that the followingunit is appropriate for collective bargaining:AllRespondent'sdental laboratory employees,excludingofficeclericals,guards,watchmen,supervisors as defined in the Act, and all otheremployees.b.The Union's majority statusIfind thatall timeshere relevant there were sevenemployees in the foregoingunit." As already noted thelast unioncontract expired on May 1, 1965, and the recordshows that a majority of the employees continued to paydues to the Union until that date. It was stipulated,however, that by August 1965,at leastsix of the sevenemployees in the unit had stopped paying dues to theUnion,12 and the record shows that none of these sixemployees attended any unionmeetingsafter May 1965. Itisconceded that there was a refusal to bargain onMarch 15, andit isfound below that there were earlierrefusals inNovember 1965 and in February 1966. Itaccordingly becomes necessary to determine the Union'smajority status in November 1965, and thereafter. Forreasonsnoted above,13 it is found that, whether or notMcLaren was then delinquent in his dues, he was still aunionadherent in and after November 1965. As to theother six employees, the General Counsel relies on arebuttable presumption,arisingfrom Respondent's priorcontractual relations with the Union, that it continued torepresent a majority of the employees thereafter,'" andcontends that the fact that all six employees had stoppedpaying dues by August 1965, or ceased to attend unionmeetings,didnotsufficetorebut the foregoingpresumption.There is some authority in support of the GeneralCounsel's position.15 Moreover, while it is true that theUnion's bylaws provided that all members who were morethan 4 weeks in arrears in their dues payments would be"automatically"suspended, there is uncontradictedtestimony by Union Agent Passman that this provision wasnot strictly enforced,and anumber of employees testifiedthat they did not receive any notice of theirsuspensionuntilseveral months or a year after they ceased payingdues. Thus, Mrs. Hall testified that, although she stoppedpaying dues on May 1, 1965, she was not notified untilsometime afterMarch 15, 1966, that she would be"dropped" from membership in the Union if she did notpay her dues. Manno had stopped paying dues in May1965, but it was not until September 1966 that he receiveda notice of suspension from membership for duesdelinquency.Moreover, the weight to be given to theforegoing dues delinquency is attenuated by the fact that,as hasbeen found above, at theplant meetingin FebruaryMoreover,even if onecredits Nagy's versionthat he merelypromised improvements in the health insurance plan, ifproduction improved,that would seem to be as much a promise ofbenefitsas the promiseof profitsharing.3As totheGeneralCounsel's furthercontention that thisincident constituted direct bargaining, see below9 EnglishMica Co,92 NLRB 766,Yale Upholstering Co., Inc.,127 NLRB 440,44210ExchangeParts Co ,131NLRB 806, 812,enforcementdenied 304 F 2d 368 (C.A 5), reversed 375 U.S. 405.AmericanFreightways Co ,124 NLRB 146.11Manno is excluded from the unit, asIfind him to be asupervisoron the basis of his uncontradicted testimonyconcerning his authority to assign and direct the work of others12There was dispute only as to McLaren's dues statusHowever, as he was the union steward and attended the meetingof the Union's executive committee on February 9, at which it wasagreed to strike Respondent,it is clear that he was at all timeshere relevant a union adherent and member in good standing,whatever the status of his dues payments13 See fn. 12, above." West Suburban Transit Lines, Inc ,158 NLRB 794.isUnited StatesGypsum Co., 143 NLRB 1122, 1126;WestSuburban TransitLines,Inc., supra. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheemployeesaffirmedtheirdesireforunionrepresentation. 16The General Counsel contends further that, even if it befound that a majority of the employees ceased to be unionadherents after August 1965, this should be attributed toRespondent's alleged refusal to bargain with the Unionprior to that date. Respondent denies that there was anysuch refusal.The testimony on this point was as follows:Passman testified that on April 9, 1965, when he wasasked to negotiate a new contract to replace the oneexpiring on May 1, Nagy refused because of the Union'sfailure to organize other dental laboratories; that later inthe same month Nagy refused even to extend the expiringcontract; and that in May and August 1965, Nagy againrejected the Union's request for an extension agreement.Nagy, on the other hand, denied that he was approachedby the Union about a contract on any of the foregoingoccasions. On the basis of demeanor, and in view of thecircumstantiality of his testimony, I credit Passman. Itfollows that, even if it be assumed that there weredefections from the Union between May and August 1965,such defections would be attributable to Respondent'sforegoing refusals to bargain with the Union for a renewalor extension of the contract, which expired on May 1,1965.17In conclusion on this point, it is found that on and afterOctober 25, 1965, the Union represented a majority ofRespondent's employees in the unit found above to beappropriate.c.The refusalsRespondent admittedly refused to bargain on March 15,citingas the only reason for such refusal the failure of theUnion to organize other dental laboratories. As that is not asufficient reason for not bargaining,'' it is found that bysuch refusal Respondent violated Section 8(a)(5) and (1) ofthe Act. On the basis of Passman's credible testimony,18The General Counselcitesalso,as proof ofcontinuedadherence to the Union,the factthat none of the employeesreportedfor workafter the Union established a picket line atRespondent'spremises.However,even if one disregardsevidence ofalleged coercionof the employeesto respect thepicketline, thereisno proofthat a majority of Respondent'semployeesactivelypicketedand the General Counsel has provedat best that a majorityof suchemployees voluntarily respectedthe picket line as a matterof principleand not necessarilybecause theydesiredunion representation.Accordingly, I do notregard the picketing and the resulting abstention of Respondent'semployeesfrom workas in itselfproof of theUnion's majoritystatusBy the same token, I do not regard the rather equivocaltestimony of the employees concerning theirreasons forrespecting the picket line as establishing that a majority of theemployeesdid not on March15 desireto be represented by aUnion17The questionmay arise whetherthe General Counsel isentitled torely onthe evidence of a refusal to bargain beforeOctober 25, 1965 (the cutoffdate under Section10(b)) to prove theUnion's majority status.While it is wellsettled that evidence as toprelimitations events may be usedfor backgroundpurposes, ithas been held thatthis rule doesnot licensethe General Counseltoprovethat strikers are unfair labor practicestrikers, byshowing that the respondent employer committed unfair laborpractices outside the limitations period.GreenvilleCotton Oil Co ,92 NLRB 1033 SeeLocal Lodge No. 14241AM [Byron Mfg. Co ]vN.L R.B.,362 U.S. 411. However,in theGreenville Cottoncaseand despite Nagy's denial, it is also found that there werelike refusals to bargain in November 1965 and in February,and that Respondent thereby additionally violated Section8(a)(5) and (1) of the Act.The General Counsel contends that there was a furtherviolation of Respondent's bargaining duty in its discussionwith the employees on March 8 of the institution of aprofit-sharing plan. It has already been found that at theMarch 8 plant meeting Respondent promised to adoptsuch a plan if production improved. Moreover, Nagytestified that on that occasion, after holding forth theprospect of profit sharing if output increased, he askedeach employee if he was willing to work harder, and eachanswered in the affirmative. In view of this, it is difficult tosee how the foregoing could fail to constitute directnegotiationbyRespondentwith the employees inderogation of its duty to bargain with the Union about anychanges in terms of employment. It is accordingly foundthat Respondent thereby further violated Section 8(a)(5)and (1).4.The refusal toreinstateOn the basis of Passman's uncontradicted testimony, Ifind that the Union established the picket line atRespondent'spremisesonMarch 15,becauseofRespondent's refusal to bargain, and that Respondent'semployees were therefore unfair labor practice strikers onand after March 15.The complaint, as amended at the hearing, alleged thatRespondent violated Section 8(a)(3) and (1) of the Act byrejecting applications for reinstatement byWinters onMarch 17, Figueredo, on March 18, Larry Williams onMarch 31, and Hall on April 2.1 9 In its answer, Respondentdid not controvert the foregoing allegation.20 However, atthe hearing Respondent amended its answer to deny theforegoing allegation, and Nagy disputed that Winters orFigueredo had applied for reinstatement, and the GeneralCounsel offered no evidence that Larry Williams hadthe burden was on the General Counsel to show that the stokerswere unfair labor practice strikers and thus, entitled toreinstatementHere, itisestablishedthatamajorityofRespondent's employees were union adherents on May1, 1965,and, in view of this, as well as the parties'poor contractualrelations, there was a rebuttable presumption that such majoritystatus continuedWest Suburban TransitLines,Inc., supra, 9Wigmore,Evidence,§2530 (3d ed 1946),N.L.R.B v. NationalMotor Bearing Company,105 F 2d 652, 660 (C A. 9). To rebut thispresumption,Respondent has offered evidence that theemployees failed to keep up their dues payments after August1965While Section 10(b) does not bar Respondent from offeringsuch a defense, it would be anomalous to hold that the GeneralCounsel may not meet such defense by showing the reason forsuch dues delinquency18SeeUnited Mine Workers vPennington, 381 U.S 657, andcases there cited19The complaint also alleged a refusal to reinstate Manno onMarch 16 However, in view of the evidence as to Manna'ssupervisory status, this allegation was withdrawn at the hearing.20Moreover, the answer asserts that after March 15,Respondent"dismissed the employees from its employ,"and atthe hearing Nagy admitted that he "discharged" the employeesafterMarch 15, but insisted that this was a collusive action,effected solely for the purpose of enabling them to qualify forunemployment compensation, and the General Counsel does notallege such action as a violation ofthe Act Accordingly,I do notdeem such "discharge" to be a factor in this case. MASTER TOUCH DENTAL LABORATORIES589applied .21As to Hall, there was no dispute that aboutApril 1, she applied to Nagy for part-time work, and thathe rejected her request, and it is agreed that Winters wasultimately rehired about May 1.22Respondent contends that Hall's request, being limitedtopart-timework,was not a proper request forreinstatement to her former job. While the record is notclear on this point, the inference is warranted that allRespondent's production employees, including Hall, hadworked only on a full-time basis before the strike. It hasbeen held that a request by a striker, who formerly workedon the day shift, for reinstatement to a job on the nightshiftwas not a proper request for reinstatement to theemployee's former position. 23 Absent any otherguidanceon this point in Board decisions, it is found that Hall'srequestforpart-timeworkwas not an adequateapplication for reinstatement to her former position, and itwill be recommended that the allegation as to her bedismissed.Conflicting evidence was presented with regard to theapplications of Winters and Figueredo. Nagy's denial ofany application by them was impeached at the hearing byhis pretrial affidavit, in which he related that Wintersapplied about March 17, and Nagy promised to contacthim, and that Figueredo applied about March 18 or 19 butwas told that the foregoing merely reflected hisconstruction of the purpose of telephone calls made to himby the employees during the strike, in the course of whichthey inquired generally about the situation in the plant, butdid not expressly ask to be rehired. Moreover, bothWinters and Figueredo denied at the hearing that they hadever asked to be reinstated.24 However, the veracity ofFigueredo'sdenialwas impeached by his pretrialaffidavit,25 and he finally admitted at the hearing that heasked his brother-in-law to call Respondent on his behalfand request his reinstatement, and that Nagy told hisbrother-in-law that there was no work available. Nagyconfirmed that he was called by Figueredo's brother-in-law.26It is clear, in any event, that, as Nagy admitted, hereceived telephone calls from Winters and from Figueredo(or his brother-in-law), which Nagy construed as requestsfor reinstatement of the two employees, and that, as hispretrial affidavit shows, he indicated that he was not in aposition to reinstate either of the employees at that time.In the case of Figueredo, the record shows that he in factdesired reinstatement at the time of the foregoingtelephone call, and, even if he (or his brother-in-law) failedto articulate therein an artistic request for reinstatement,it sufficed that Nagy understood that this was the purposeof the call. As for Winters, however, there is no evidencethat he in fact desired reinstatement on March 17, or thatNagy was correct in construing any inquiry he may havemade about the situation in the plant or any expression ofregretbyhim27asarequestforreinstatement.Accordingly, I find that there was a proper request byFigueredo (or by his brother-in-law on his behalf) on orabout March 18, but not by Winters.It is clear, moreover, that, although none of theemployees was recalled until about May 1, there was workavailable for Figueredo on and after the date of hisforegoing application; for,Nagy admitted that afterMarch 15, he turned away orders for work which wouldhave required the services of two employees.It is accordingly found that, by refusing to rehireFigueredo on or about March 18, Respondent violatedSection 8(a)(3) and (1) of the Act, but that no such violationhas been proved with regard to Winters, Hall, or LarryWilliams.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIthaving been found that the Respondent violatedSection 8(a)(1), (3), and (5) of the Act, it will berecommended that the Respondent cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ithas been found that the Respondent refused tobargain in good faith with the Union, which represented amajorityof the employeesinanappropriateunit.Accordingly, I shall recommend that the Respondent beordered to bargain, upon request, in good faith with theUnion as the exclusive representative of the employees inthe appropriate unit.Having also found that the Respondent, on or aboutMarch 18, unlawfully refused reinstatement to Figueredo,I shall recommend that Respondent be required to offerhim reinstatement to his former or substantially equivalentposition without impairment of seniority or other rightsand privileges. I shall also recommend that Respondent berequired to make him whole for any loss ofearningssuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned as wages from the date ofsuch discrimination to the date of a valid offer ofreinstatement, less his net earnings during such period.Backpay shall be computed in accordance with theformula stated in F.W. Woolworth Co.,90 NLRB 289;interest shall be added to backpay at the rate of 6 percentper annum.Isis Plumbing & Heating Co.,138 NLRB 716.In view of the Respondent's unfair labor practices,particularly the discriminatory conduct found above, there21The General Counsel indicated at the hearing that he did notdesire any remedy for Larry Williams, but only a violationfindingHowever, absent any record support therefor,no such finding iswarranted22Manno was also rehired about the same time.23The Electric Auto-Lite Company,80 NLRB 1601,1607.24While admitting thathe did call Nagyduring the strike,Winters insisted that he merelytold Nagythat he was "sorryabout the whole thing."25He recited therein that on March 17 or 18,he called Nagyand asked to be taken back but that Nagy refused to do so.26He denied only that he spoke directly to the brother-in-law,asserting that the call was taken by another and a messagerelayed to NagyWhile Figueredo's testimony as to what Nagytold the brother-in-law was obviously hearsay, it was not objectedto14See fn. 24 above 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists a threat of future violations, which warrants a broadcease-and-desist order.CONCLUSIONS OF LAW1.AllRespondent'sdental laboratory employees,excluding office clericals, guards, watchmen, supervisorsas defined in the Act, and all other employees, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times material the Union has been and still isthe exclusive representative of all the employees in theaforesaid unit for the purposes of collective bargaining,within the meaning of Section 9(a) of the Act.3.By refusing since November 1966, to bargain withthe Union as the exclusive representative of its employeesin anappropriateunit,and by bargaining directly with itsemployees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.4.By interrogation of employees about their unionsentiments, and by offering them benefits, Respondenthas interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act,and has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.Respondent has violated Section 8(a)(3) and (1) of theAct by its refusal to reinstate Louis Figueredo.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthat Respondent, Master Touch Dental Laboratories, Inc.,of Long Island City, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain concerning rates of pay, wages,hours of employment, or other conditions of employmentwith District 65, Retail, Wholesale and Department StoresUnion, AFL-CIO, as the exclusive representative of all itsdental laboratory employees, excluding office clericals,guards, watchmen, supervisors as defined in the Act, andall other employees.(b)Discouragingmembership in District 65, Retail,Wholesale and Department Stores Union, AFL-CIO, or inany other labor organization, by discriminating againstemployees in regard to their hire or tenure of employment.(c) Interfering with the exercise by its employees oftheir rights under Section 7 of the Act by coercivelyinterrogating them about their union sentiments or bypromising them benefits.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-namedUnion. or any other labor organization, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatzs In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "such right may be affected by the provisos to Section8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain with District 65, Retail,Wholesale and Department Stores Union, AFL-CIO, asthe exclusive representative of all employees of theRespondent in the aforesaid unit with respect to rates ofpay, wages, hours of employment, or other conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Offer Louis Figueredo immediate reinstatement tohis former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and notify him if he is presently serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service, as amended, after discharge from the ArmedForces.(c)Make whole the said employee in the manner setforth in the section of the Trial Examiner's decisionentitled "The Remedy," for any loss of pay he may havesuffered by reason of the Respondent's discriminationagainst him.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(e)Post at its establishment in Long Island City, NewYork, copies of the attached notice marked "Appendix."28Copies of said notice, to be furnished by the RegionalDirector for Region 29, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.29IT IS FURTHER ORDERED that the complaint be dimissedas to those allegations with respect to which no violationhas been found.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL bargain, upon request, with District 65,Retail,Wholesale and Department Stores Union,is In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith " MASTER TOUCH DENTAL LABORATORIES591AFL-CIO, as the exclusive representative of allemployees in thebargainingunit described below inrespect to rates of pay, wages, hours of employment,or other conditions of employment, and, if anunderstanding is reached, embodyitina signedagreement.The bargaining unit is:All our dental laboratory employees, excludingofficeclericals,watchmen, supervisors asdefined in the Act, and all other employees.WE WILL NOT discourage membership in District65, Retail, Wholesale and Department Stores Union,AFL-CIO, or in any other labor organization, bydiscriminatingagainstemployees in regard to theirhire or tenure of employment or any term or conditionof employment.WE WILL NOT coercivelyinterrogateour employeesabout theirunion sentimentsor make them promisesof benefits that will tend to diminish their desire forunion representation.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistDistrict 65, Retail, Wholesale and Department StoresUnion, AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from anyor all such activities, except to the extent that suchright may be affected by the provisos to Section 8(aX3)of the Act.WE WILL offer to Louis Figueredo immediatereinstatementtohisformerorsubstantiallyequivalent position, and WE WILL make him whole forany loss of pay suffered by reason of our past refusalto reinstate him.All of our employees are free to become, remain, orrefrain from becoming or remaining, members of District65,Retail,Wholesale and Department Stores Union,AFL-CIO, or any other labororganization.MASTER TOUCH DENTALLABORATORIES, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-5386.